DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's after-final amendment received on 01/28/2022. This Action is made NON-FINAL to afford the Applicant an opportunity to respond to the new grounds of rejections set forth herein.

Election/Restrictions
In view of the new grounds of rejection set forth herein, the Restriction Requirement as set forth in the Office action mailed on 03/01/2021 has been reinstated. Consequently, Applicant's election without traverse of Species A in the reply filed on 04/27/2021 is reinstated. Claims 8-14, 17-18 and 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, 

Claims 1-3, 5-14, 17-23, 25 and 27-31 are pending.
Claim 4, 15-16, 24 and 26 are canceled.
Claims 9-10, 12-14, 17-18, 25, 27 and 28 have been amended.
Claims 8-14, 17-18, 25, and 27-31 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakimichi et al. - (US2011/0303399), hereinafter referred to as “Sakimichi”. Claim 20 is further evidenced by Hada et al. - (US2011/0198067), hereinafter referred to as “Hada”

Regarding Claim 1, Sakimichi discloses (Figures 10-11) a heat conduction device (100F) comprising: 
(140) through which a medium (cooling medium, per Paragraph 0035) flows; and 
a first heat transfer sheet (the longest one of the plates 111 that form any one of the thermal diffuser portions 110C-110F) and a second heat transfer sheet (any one of the plates 111 directly-adjacent to the longest one, i.e. to the first sheet, in the same thermal diffuser portion) each of which is thermally conductive (per Paragraph 0064, lines 3-5) and is configured to exchange heat with the medium flowing through the medium flow pipe (per Paragraph 0029, lines 5-7 and per Paragraph 0035-0036), wherein 
the first heat transfer sheet extends from a first end (bottom end in Figure 10, i.e. end facing plate 150) close (interpreted as “closer”) to the medium flow pipe (as shown in Figure 10) to a second end (top end in Figure 10, i.e. end facing heat source 120) away (interpreted as “farther away”) from the medium flow pipe (as shown in Figure 10), 
the second heat transfer sheet extends from a first end (bottom end in Figure 10, i.e. end facing plate 150 close (interpreted as “closer”) to the medium flow pipe (as shown in Figure 10) to a second end (top end in Figure 10, i.e. end facing heat source 120) away (interpreted as “farther away”) from the medium flow pipe (as shown in Figure 10), 
the first heat transfer sheet and the second heat transfer sheet are stacked with each other (as shown in Figure 10 and per Paragraph 0064, lines 3-5) such that the first end of the first heat transfer sheet and the first end of the second heat transfer sheet are aligned in a first direction (into the paper direction in Figure 10), 
(as set forth above and as shown in Figure 10), and 
the second end of the first heat transfer sheet and the second end of the second heat transfer sheet are aligned in a second direction (horizontal direction in Figure 10) perpendicular to the first direction to define a temperature control surface (110a, Paragraph 0063, last two lines).
Regarding Claim 2, Sakimichi discloses the heat conduction device according to claim 1 and further teaches wherein thermal resistance between the medium flow pipe and the second end of each of the first heat transfer sheet and the second heat transfer sheet is uniform (implicit from the description in Paragraphs 0070-0072).
Regarding Claim 3, Sakimichi discloses the heat conduction device according to claim 2 and further teaches a thermal resistance adjuster (150), comprising a block of material (copper or aluminum, per Paragraph 0052), configured to adjust the thermal resistance between the medium flow pipe and the second end of each of the first heat transfer sheet and the second heat transfer sheet to be uniform (necessarily since the aluminum/copper sheet 150 is positioned between the medium flow pipe and the second end of each sheet which are made of graphite per Paragraph 0030, lines 9-10).
Regarding Claim 5, Sakimichi discloses the heat conduction device according to claim 3 and further teaches wherein the thermal resistance adjuster is made of metal (copper or aluminum, per Paragraph 0053).
Regarding Claim 6, Sakimichi discloses the heat conduction device according to claim 3 and further teaches wherein the thermal resistance adjuster has corrosion resistance (since it’s made from copper or aluminum).
Regarding Claim 19, Sakimichi discloses the heat conduction device according to claim 1 and further teaches wherein thermal resistance (interpreted as the inverse of the thermal conductivity) of the first heat transfer sheet and the second heat transfer sheet in a direction (direction opposite to the orientation direction of the graphite material, per Paragraph 0030) in which the first heat transfer sheet and the second heat transfer sheet extend is higher than thermal resistance (interpreted as the inverse of the thermal conductivity) of the first heat transfer sheet and the second heat transfer sheet in another direction (direction along which graphite material is oriented, per Paragraph 0030).
Regarding Claim 20, Sakimichi discloses the heat conduction device according to claim 19 and further teaches wherein the thermal resistance (interpreted as the inverse of the thermal conductivity) of the first heat transfer sheet and the second heat transfer sheet in the direction in which the first heat transfer sheet and the second heat transfer sheet extend is more than 100 times higher than the thermal resistance (interpreted as the inverse of the thermal conductivity) of the first heat transfer sheet and the second heat transfer sheet in the another direction (inherent due to the anisotropic properties of graphite as evidenced by Hada in Paragraph 0022, lines 11-16).
Regarding Claim 21, Sakimichi discloses the heat conduction device according to claim 20 and further teaches wherein the first heat transfer sheet and the second heat transfer sheet are graphite sheets (per Sakimichi’s Paragraph 0030, lines 9-10).

Allowable Subject Matter
Claims 7, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in dependent claims 7 and 22, and specifically does not show "wherein the thermal resistance adjuster is made of titanium" as to claim 7 and “a heat insulation portion covering the first heat transfer sheet and the second heat transfer sheet” as to claim 22. Claim 23 depends on claim 22. The closest prior art of record is Sakimichi in the manner set forth above. However, Sakimichi explicitly teaches to use a highly thermally conductive material for plate 150 such as copper and aluminum and therefore utilizing titanium teaches away from this desire since the thermal conductivity of titanium is considerably lower than that of aluminum and/or copper. Furthermore, covering the first and second heat transfer sheets would render the device in Sakimichi inoperable as heat will not transfer from the first and second sheets into the medium flow pipe as to effectively cool the heat generation component 120 in the manner intended by Sakimichi. Therefore, there is no teaching in the prior art of record that would, 

Response to Arguments
Applicant’s arguments, see remarks filed 08/24/2021 and 01/28/2022 have been considered but are moot because the arguments do not apply to any of the references or combination of references being used in the current rejection.
For at least the reasons discussed and set forth in the rejection above, claims 1-3, 5-6 and 19-21 remain rejected.

Conclusion
THIS ACTION IS MADE NON-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763